


110 HR 3573 IH: To authorize the addition of 100 acres to Morristown

U.S. House of Representatives
2007-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3573
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2007
			Mr. Frelinghuysen
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To authorize the addition of 100 acres to Morristown
		  National Historical Park.
	
	
		1.Addition to the
			 parkThe Act entitled
			 An Act to authorize the addition of lands to Morristown National
			 Historical Park in the State of New Jersey, and for other purposes,
			 approved September 18, 1964 (16 U.S.C. 409g), is amended by striking
			 615 each place it appears and inserting 715.
		
